In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0010V
                                     Filed: March 22, 2016
                                         UNPUBLISHED

****************************
ELLEN DENHAM,                           *
                                        *
                   Petitioner,          *    Ruling on Entitlement; Concession;
                                        *    Influenza (“Flu”) Vaccination; Shoulder
                                        *    Injury Related to Vaccine Administration
SECRETARY OF HEALTH                     *    (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                     *    (“SPU”)
                                        *
                   Respondent.          *
                                        *
****************************
Ronald Craig Homer, Conway, Homer, & Chin-Caplan, P.C., Boston, MA, for petitioner.
Linda Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On January 4, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of her October 17, 2014 influenza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

        On March 21, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent “concluded that petitioner’s alleged injury is consistent
with SIRVA, and that it was caused in fact by the flu vaccine she received on October
27, 2014.” Id. at 3. Respondent agrees that no other causes have been identified for
petitioner’s injury, and that petitioner suffered “the sequela of her injury for more than six

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
months. “ Id. Respondent further indicates that “based on the record as it now stands,
petitioner has satisfied all legal prerequisites for compensation under the Act.” Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master




                                           2